Citation Nr: 1510157	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include depressive disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence; he indicated he was waiving , RO initial consideration of such evidence.  A November 2014 VA psychiatric evaluation report was received, and has been associated with the record.  


FINDING OF FACT

The Veteran's depressive symptoms in service were alcohol abuse related situational and acute, and resolved; a chronic acquired psychiatric disability was not manifested in service, and the Veteran's current chronic psychiatric disability (to include depressive disorder and anxiety) is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include depressive disorder and anxiety, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2012, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a psychiatric disability and identified evidence that could be secured (i.e., a private medical opinion that relates his current psychiatric disability to service).  The Veteran was assisted at the hearing by his representative.  He was afforded a 60-day abeyance period for submission of additional evidence.  A November 2014 VA psychiatric evaluation report was received and has been associated with his record.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  He was afforded a VA examination in November 2012.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that further development of the evidentiary record is not necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On June 1973 service enlistment examination, psychiatric evaluation of the Veteran was normal.  In a June 1973 report of medical history, the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.  On follow-up psychiatric consultation, he reported that his wife was pregnant, that in high school he had worried about his father who drank too much, and that prior to service he had a couple of minor arrests of no significance.  The examiner did not find any significant psychiatric history or abnormality.  

June 1975 STRs show that the Veteran reported that he had been drinking on and off since he was 12 years old until 2-3 years ago when he began drinking 4-5 times a week.  He indicated that his drinking had increased when he was stationed in Spain and that he had gotten drunk every night since his arrival in Okinawa.  Physical examination found a laceration on each of his wrists, which the Veteran related was an attempt to get attention so he could see a psychiatrist.  He indicated that at times he felt like hanging himself so that he could see what it is like.  It was noted that he appeared to be attempting to cope with an unwanted situation immaturely, and that he had a passive aggressive type personality and suicidal tendencies while intoxicated.  The diagnoses were alcoholism and passive aggressive personality.

A July 1975 service psychiatric evaluation report indicates that the Veteran was sent from Okinawa for evaluation of drinking problems.  It was noted that he had experienced adjustment problems since his entry into the service, and that these problems, especially with superiors or authority figures, increased in overseas assignments due to the extension of control during such circumstances.  Upon his arrival in Okinawa, he realized that he was not able/willing to tolerate the required length of tour and took action to cope (excessive drinking) and remove himself from the situation.  Evaluation revealed that he had both passive-aggressive and inadequate personality traits that aggravate his inadaptability.  He was recommended for separation.  

An October 1975 STR indicates that the Veteran appeared to be under the influence of alcohol and was very uncooperative and restless.  It was noted that the Veteran had a history of alcoholism and passive aggressive personality.  

On November 1975 service separation examination, psychiatric evaluation was normal.  

VA treatment records show diagnoses of major depressive disorder, anxiety, and alcohol dependence in remission.  In June 2008, the Veteran reported that he had been sober for 11 months and was more anxious and irritable since he stopped drinking.  In July 2008, he denied a history of "any real depression" when sober and endorsed a history of "real bad depression" when drinking in the past; the diagnoses were anxiety and alcohol dependence.  In June 2011, he reported a history of depression since abstaining from alcohol 4 years ago.  In November 2011, he had a relapse of depression after his alcohol dependence went into remission.  

In his March 2012 claim, the Veteran indicated that his depressive disorder began in August 1975.  

On November 2012 VA examination, the Veteran reported that he began drinking at age 12, and drank enough to make himself sick at keg parties.  He acknowledged that he had a significant problem with alcohol from adolescence until 2007.  The diagnoses were depressive disorder and alcohol dependence in sustained full remission.  The examiner opined that the Veteran's depressive disorder is not caused or aggravated by an event or injury that occurred around June 1975 while serving on active duty.  The examiner explained that the Veteran received mental health treatment during service for depressive symptoms that occurred in the context of significant alcohol abuse.  It appears that his depressive symptoms during service were the result of alcohol abuse/dependence, which began well before entering service.  The Veteran reported that he began drinking at age 12, and had developed significant problems with alcohol by his mid-teens.  The Veteran had a lifelong history of alcohol dependence until he gained sobriety in 2007.  He had no mental health treatment after his discharge until he was seen at VA in 2008, over 30 years after his discharge.  He made no clear association between his military service and his current depressive symptoms.

At the October 2014 hearing, the Veteran testified that he was not sure if depression was a problem in his life when he enlisted, and that he began drinking as a teenager.  He stated that he joined the service because he needed the income for his wife and his baby on the way, but started getting in trouble in boot camp and finally realized that he should not be in the military once he was assigned to Spain.  He indicated that he began drinking heavily to cope and attempted suicide when he was in Okinawa.  He testified that his depression has continued since service.  

A November 2014 VA treatment record shows that the Veteran reported anxiety related to his musical performances and a history of depression and alcohol dependence.  He indicated that he felt his mood symptoms had been longstanding rather than presenting more recently.  The diagnoses were major depressive disorder, anxiety (social/performance), and alcohol dependence in remission.

A psychiatric disability was not noted on service entrance (neither the service enlistment examination, nor a follow-up psychiatric evaluation found a psychiatric disability), and the Veteran is presumed sound for such disability on service entrance.  38 U.S.C.A. § 1111.  

It is not in dispute that the Veteran now has diagnoses of an acquired psychiatric disability (to include depressive disorder and anxiety).  [His STRs show diagnoses of alcohol abuse and passive-aggressive personality disorder.  However, the record does not show current such diagnoses, and the regulatory provisions that prohibit payment of compensation for primary alcohol abuse and personality disorders (without superimposed acquired psychiatric disability) do not apply.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(c), 4.9.]  The critical question remaining is whether the acquired psychiatric disorders currently diagnosed are due to disease or injury incurred in service.  

The Veteran alleges, in essence, that his depressive disorder and anxiety became manifest in service and have persisted since.  His STRs show that he had problems adjusting to military life.  He indicates that he was not able/willing to tolerate the required length of tour and drank excessively to remove himself from the situation, and was administratively separated from service.  However, a psychiatric disability was not diagnosed on service separation.  Even more significant is that there is no postservice documentation of psychiatric disability prior to 2008 (weighing strongly against a continuity of manifestations of the currently diagnosed psychiatric disability since service..  The overall evidence reflects that his depressive symptoms in service were alcohol related, situational and acute, and resolved.  He claims that he was able to repress his psychiatric symptoms for many years postservice; the very fact that he asserts he was able to do so buttresses the conclusion that postservice continuity of a psychiatric disability is not shown, and contradicts his own assertions that there was such continuity.  Accordingly, the Board finds that service connection for the Veteran's  current psychiatric disability on the basis that it became manifest in service and persisted is not warranted.  

In the absence of a showing of onset of a psychiatric disability in service and continuity of psychiatric symptoms since then, the matter of a nexus between a current psychiatric disability and service becomes a medical question that is beyond the realm of resolution by common knowledge/lay observation; it  requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), .  

The only medical evidence in the record that directly addresses the matter of a nexus between the Veteran's current psychiatric disability and service is the opinion of the November 2012 VA examiner, and is against the Veteran's claim.  That examiner opined that the Veteran's depressive disorder is unrelated to his service, and that his depressive symptoms during service were situational, the result of alcohol abuse/dependence (which is not currently shown).  The examiner also pointed to the absence of any evidence of psychiatric disability postservice for more than 30 years following service in support of the conclusion reached.  As the examiner's opinion reflects familiarity with the entire record, and is supported by adequate rationale with citation to supporting factual data the Board finds it to be probative and persuasive.  

To the extent that the Veteran seeks to relate his current psychiatric disability to his service, because he is a layperson, he is not competent to establish nexus by his own opinion.  He does not cite to supporting  medical opinion or medical literature.  The November 2014 VA psychiatric evaluation report he submitted following the hearing confirms he has current diagnoses of an acquired psychiatric disability, but does not relate such diagnoses to service.  Therefore, it is not material evidence regarding a nexus between the Veteran's current psychiatric disability and his service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  
ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability, to include depressive disorder and anxiety, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


